SECOND DIVISION
                               MILLER, P. J.,
                          MERCIER and COOMER, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                   September 2, 2020




In the Court of Appeals of Georgia
 A20A1221. HYDE v. STATE FARM MUTUAL AUTOMOBILE
     INSURANCE COMPANY.

       COOMER, Judge.

       Elizabeth M. Hyde appeals from the trial court’s order granting summary

judgment to State Farm Mutual Automobile Insurance Company. In several related

enumerations, Hyde contends that the trial court erred in finding that she did not give

State Farm sufficient, required notice of her uninsured motorist claim in a timely

fashion. For the reasons that follow, we affirm.

       Summary judgment is proper when there is no genuine issue as to any material

fact and the movant is entitled to judgment as a matter of law. See OCGA § 9-11-56

(c).

       On appeal from the grant or denial of a motion for summary judgment,
       we apply a de novo standard of review, and view the evidence, and all
      reasonable conclusions and inferences drawn from it, in the light most
      favorable to the nonmovant. A defendant may prevail on summary
      judgment by showing the court that the documents, affidavits,
      depositions and other evidence in the record reveal that there is no
      evidence sufficient to create a jury issue on at least one essential element
      of plaintiff’s case. A defendant who will not bear the burden of proof at
      trial need not affirmatively disprove the nonmoving party’s case;
      instead, the burden on the moving party may be discharged by pointing
      out by reference to the affidavits, depositions and other documents in the
      record that there is an absence of evidence to support the nonmoving
      party’s case. If the moving party discharges this burden, the nonmoving
      party cannot rest on its pleadings, but rather must point to specific
      evidence giving rise to a triable issue.


Eells v. State Farm Mut. Automobile Ins. Co., 324 Ga. App. 901, 901-902 (752 SE2d

70) (2013) (citation and punctuation omitted).

      The record shows Hyde alleges that on August 18, 2016, she was injured when

she was rear-ended by Courtney Sawyer while stopped at an intersection. Hyde was

driving her employer’s vehicle. After the collision, Hyde returned to her workplace,

picked up her own car, and went straight to a doctor’s office. The doctor, who

examined her and x-rayed her neck that day, told her that she had whiplash. Hyde had

surgery on her neck in March 2018.



                                           2
      At the time of the accident, Hyde was an insured under an insurance policy

issued by State Farm. Hyde’s policy with State Farm included uninsured motorist

coverage. The policy requires that a person making a claim under uninsured motor

vehicle coverage must: “notify [State Farm] of the claim and give [State Farm] all the

details about the death, injury, treatment, and other information that [State Farm] may

need as soon as reasonably possible after the injured insured is first examined or

treated for the injury.” The policy also provides that: “Legal action may not be

brought against [State Farm] until there has been full compliance with all the

provisions of this policy.”

      On December 7, 2016, Hyde’s attorney sent a letter to Hyde’s employer,

Massey Restoration Group, regarding Hyde’s accident. The letter stated, in part:

      Please accept this letter as notice of a potential uninsured motorist’s
      claim that may arise from this collision. If there is additional information
      required under the policy for providing notice of an uninsured motorist’s
      claim, please forward that information to me and advise of any
      deficiency in the notice provided herein otherwise we will assume that
      this letter is sufficient to meet any contractual obligation. Please also
      forward to me a copy of your declaration page showing uninsured
      motorist coverage.




                                           3
The December 7, 2016 letter did not provide any details of Hyde’s injuries, treatment,

or medical expenses. Massey Restoration Group provided a copy of the letter to its

State Farm agent.

      On June 13, 2018, Hyde filed suit against Sawyer seeking damages for injuries

allegedly sustained in the collision. Hyde served State Farm, as an uninsured motorist

carrier, with the complaint and summons. State Farm answered the complaint and

moved for summary judgment claiming, among other things, that Hyde failed to

comply with the notice provisions of her insurance policy. After hearing oral

argument from both parties, the trial court granted summary judgment to State Farm.

The trial court determined that, as a matter of law, Hyde did not give notice to State

Farm of her claim and did not provide all of the details about the injury, treatment,

and other information as soon as reasonably possible after she was first examined or

treated for the injury as required by her policy. This appeal followed.

      1. Hyde contends that the trial court erred in granting summary judgment to

State Farm because notice was provided “as soon as reasonably possible” pursuant

to the terms of her insurance policy. We disagree.

      Hyde argues that State Farm received notice of her potential claim when

Massey Restoration Group’s State Farm agent received the December 7, 2016 letter

                                          4
notifying Massey Restoration Group of Hyde’s potential uninsured motorist claim.

We rejected a similar argument in Lankford v. State Farm Mut. Automobile Ins. Co.,

307 Ga. App. 12, 15-16 (703 SE2d 436) (2010). In that case, Lankford first provided

written notice to State Farm that he had been involved in an accident and first raised

the issue of uninsured motorist coverage under his own insurance policies almost two

years after the accident. Id. at 13. On appeal, he argued that State Farm had actual

notice of the accident because the defendant also had insurance through State Farm

and someone, presumably the defendant or someone on his behalf, notified State

Farm of the accident shortly after it occurred. Id. at 15. We held that notification by

an unrelated third party “did not relieve Lankford of his separate, contractual

obligation to provide notice to State Farm under his own policies.” Id. at 15-16. The

same reasoning applies here. The December 7, 2016 letter from Hyde’s attorney

notified Massey Restoration Group of a potential claim under Massey Restoration

Group’s insurance policy, not a potential claim under Hyde’s own insurance policy.

      It was only a matter of coincidence that [Massey Restoration Group] and
      [Hyde] shared the same insurer. . . . We know of no authority requiring
      an insurer to cross-reference the names of all parties involved in an
      accident to determine whether they, too, have insurance through the
      insurer; instead the insurer is entitled to rely upon its contractual notice
      provisions.

                                           5
Id. at 16. Thus, State Farm did not receive notice of Hyde’s potential claim under her

insurance policy when Massey Restoration Group’s State Farm agent received the

copy of the December 7, 2016 letter. Furthermore, the December 7, 2016 letter did

not provide “all the details about the . . . injury, treatment, and other information”

required by the notice provision in Hyde’s insurance policy. Consequently, the

December 7, 2016 letter to Massey Restoration Group did not provide the notice to

State Farm required by Hyde’s insurance policy.

      2. Hyde also contends that the trial court erred in granting State Farm’s motion

for summary judgment because the terms of State Farm’s policy are ambiguous.

Again, we disagree.

      Hyde argues that State Farm’s policy is ambiguous as to the definition of a

“claim” and the specificity of when a claim arises. Hyde contends that because

Sawyer had liability coverage, there is ambiguity and a genuine issue of fact

regarding when Hyde’s claim for uninsured motorist coverage arose. Hyde argues that

her claim did not arise until it became obvious that she had a claim for uninsured

motorist coverage, which she contends was in March 2018 when the seriousness of

her injuries began to manifest themselves.



                                          6
      Hyde relies on Gregory v. Allstate Ins. Co., 134 Ga. App. 461, 464 (214 SE2d

696) (1975), in which we stated:

      The uninsured motorist endorsement becomes operative, not when there
      has been an accident, but when it is ascertained that the operator was
      uninsured. Where the uninsured motorist endorsement provides for
      notice “as soon as practicable,” this should be interpreted as if it read “as
      soon as practicable after discovery of the uninsured status”, and means
      within a reasonable time under all of the circumstances if the insured
      was reasonably diligent in his efforts to determine the insurance status
      of his adversary.


Gregory is inapplicable here. In that case, this Court stated that language in an

insurance policy establishing a condition precedent to suit against the insurer did not

create a condition precedent where the uninsured motorist was sued and the insurer

merely intervened. Id. at 463. State Farm participated in this case in its own name,

contesting its own contractual liability, which it may not do without assuming the

status of a named party. Maxwell v. State Farm Mut. Automobile Ins. Co., 196 Ga.

App. 545, 545-546 (1) (396 SE2d 291) (1990). Accord Moss v. Cincinnati Ins. Co.,

154 Ga. App. 165, 170 (268 SE 2d 676) (1980).

      Hyde’s policy required that she provide notice of her claim “as soon as

reasonably possible after the injured insured is first examined or treated for the

                                           7
injury.” Moreover, the policy provides that “[l]egal action may not be brought against

[State Farm] until there has been full compliance with all the provisions of this

policy.” “A general provision that no action will lie against the insurer unless the

insured has fully complied with the terms of the policy will suffice to create a

condition precedent.” Progressive Mountain Ins. Co. v. Bishop, 338 Ga. App. 115,

118 (1) (790 SE2d 91) (2016).

      It is well established that a notice provision expressly made a condition
      precedent to coverage is valid and must be complied with, absent a
      showing of justification. Where an insured has not demonstrated
      justification for failure to give notice according to the terms of the
      policy, then the insurer is not obligated to provide either a defense or
      coverage.


Lankford, 307 Ga. App. at 14 (citation and punctuation omitted). The policy in this

case, which required notice as a condition precedent to recovery of insurance benefits,

required Hyde to provide notice “as soon as reasonably possible” after she was first

examined or treated for her injury, not “as soon as reasonably possible” after it

became obvious she had a claim for uninsured motorist coverage. Hyde has

demonstrated no error by the trial court on this basis.




                                          8
      3. Finally, Hyde argues that the trial court erred in granting summary judgment

because she demonstrated a justification for any delay in notice to State Farm, which

presents a question of fact for a jury to determine. We do not agree.

      “The purpose of a notice provision in a policy of insurance is to allow the

insurer to investigate promptly the facts surrounding the occurrence and to prepare

a defense or determine whether a settlement is feasible, while the facts are still fresh

and the witnesses are still available.” Plantation Pipeline Co. v. Royal Indem. Co.,

245 Ga. App. 23, 27 (1) (537 SE2d 165) (2000) (citation and punctuation omitted).

“[T]he issue of whether notice is timely and meets the policy provisions is usually a

question of fact for the jury. Unexcused significant delay, however, may be

unreasonable as a matter of law.” Advocate Networks, LLC v. Hartford Fire Ins. Co.,

296 Ga. App. 338, 340 (1) (674 SE2d 617) (2009) (citations and punctuation

omitted).

      Hyde contends that because of the progression of her medical treatment and

because of the worsening of her condition over time, she did not ascertain a need for

an uninsured motorist claim until approximately March 2018, when she had neck

surgery. Hyde’s contention is contradicted by the record, which shows that Hyde was

contemplating an uninsured motorist claim on December 7, 2016, when her attorney

                                           9
wrote the letter notifying Massey Restoration Group of Hyde’s potential uninsured

motorist claim. Hyde offers no explanation for the three month delay after her surgery

other than to argue that notice was provided to State Farm “as soon as reasonably

possible” when this lawsuit was filed in June 2018.

      Hyde argues that the notice provision for an uninsured motorist claim in her

policy should be controlled by Bramley v. Nationwide Affinity Ins. Co. of America,

345 Ga. App. 624 (814 SE2d 770) (2018) (physical precedent only). In that case,

Bramley, who did not notify the insurer until eight months after the accident,

explained in an affidavit that she did not notify the insurer sooner because she had not

seen the insurance policy and she had not considered pursuing an uninsured motorist

claim until after she discovered her pain level had increased. Id. at 629. The majority

held that Bramley’s explanation that her failure to give immediate notice was a result

of her inability to understand the extent of her injuries created a jury question as to

whether her delay was reasonable. Id. at 628-629 (3). Bramley is not binding

authority,1 and, in any event, the facts of that case are distinguishable because Hyde

considered pursuing an uninsured motorist claim more than a year before she gave

notice to State Farm.

      1
          See Court of Appeals Rule 33.2 (a).

                                          10
      Hyde also relies on Bishop, 338 Ga. App. at 118-119 (2), where we held that

a jury might find Bishop’s 11-month delay in notifying his insurer sufficiently

justified where Bishop “presented evidence that he did not give notice sooner because

he did not realize the extent of his injuries and thought the other driver’s insurance

would be sufficient to cover them.” However, Bishop is also distinguishable. Bishop

provided notice more than a year before undergoing surgery for his injuries. Id. at

120. Here, Hyde did not provide notice to State Farm until approximately three

months after her surgery. Furthermore, as discussed above, the record shows that

Hyde gave notice to her employer of a potential uninsured motorist claim more than

a year before she gave notice to State Farm of a claim under her own policy. Under

the circumstances of this case, Hyde’s 22-month delay in notifying State Farm was

unexcused and unreasonable as a matter of law. Thus, the trial court did not err in

granting summary judgment to State Farm.

      Judgment affirmed. Miller, P. J., and Mercier, J., concur.




                                         11